Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 1 of 18



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.: 0:19-CV-60967

 MICHEL BOSSEN and MARIA
 VIERA,

         Plaintiff,

 v.

 LUMBER LIQUIDATORS, INC.,

       Defendant.
 _______________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                              INJUNCTIVE RELIEF SOUGHT

         Plaintiffs MICHEL BOSSEN and MARIA VIERA (“Plaintiffs”), by and through

 undersigned counsel, seeks redress for the wrongful practices and/or conduct of Defendant

 LUMBER LIQUIDATORS, INC. (“Defendant” or “Lumber Liquidators”).

 1.      JURISDICTION & VENUE

         1.        This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. 1332

 because Plaintiff and Defendant are citizens of different states, and the amount in controversy

 exceeds $75,000.00, exclusive of interest and costs.

         2.        Venue in this District is proper because the actions that gave rise to this action

 accrued in the District.

         3.         This Court has personal jurisdiction over Lumber Liquidators because: (a) Lumber

 Liquidators is operating, present, and doing business within this jurisdiction, and (b) Lumber

 Liquidators breaches and illicit activity occurred within this jurisdiction.




                                                                                                                   1|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 2 of 18



 2.     PARTIES

        4.        Plaintiff is a natural person, and a citizen of the State of Florida, residing in Miami-

 Dade County, Florida.

        5.        Lumber Liquidators is a Delaware corporation, with its principal place of business

 located and headquartered at 3000 John Deere Road, Toano, VA 23168.

        6.        Lumber Liquidators distributes, markets, and/or sells composite laminate flooring

 products and actively conducts business throughout the United States.

 3.     FACTUAL ALLEGATIONS

 3.1    NATIONAL FORMALDEHYDE STANDARD

        7.        The State of California has established standards for formaldehyde. These

 standards have been adopted industry-wide. Defendant explicitly claimed to have adhered to these

 standards; however, as discussed further below, such claim was entirely false.

        8.        In 1988, the State of California officially listed formaldehyde (gas) as a chemical

 known to cause cancer.

        9.        In 1992, California Air Resources Board (“CARB”) formally listed formaldehyde

 as a Toxic Air Contaminant in California with no safe level of exposure.

        10.       CARB approved the Airborne Toxic Control Measure to Reduce Formaldehyde

 Emissions from Composite Wood Products in April 2007. The formaldehyde emission standards

 became effective January 2009 and set decreasing limits in two phases. CAL. CODE REGS. tit.

 17, § 93120.2(a).

        11.       The CARB regulations apply to composite wood (“laminate”) products including

 flooring. CAL CODE REGS. tit. 17, § 93120.2(a).

        12.       The CARB Phase 1 Emission Standard for MDF in effect from January 1, 2009, to



                                                                                                                  2|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 3 of 18



 December 31, 2010, limited formaldehyde emissions to 0.21 parts per million (“ppm”). The Phase

 2 Emission Standard for MDF dictates that, as of January 1, 2011, MDF flooring products such as

 those involved in this action must emit no more than 0.11 ppm of formaldehyde. The CARB Phase

 1 Emission Standard for Thin MDF, which was in effect from January 1, 2009, to December 31,

 2011, limited formaldehyde emissions to 0.21 ppm. The CARB Phase 2 Emission Standard for

 Thin MDF dictates that, as of January 1, 2012, thin MDF flooring products such as those involved

 in this action must emit no more than 0.13 ppm of formaldehyde. 1

        13.       The CARB regulations specify the test methods that may be used to determine

 whether products meet the CARB limit. A product does not comply with CARB emission

 standards if the composite wood product was produced by an uncertified manufacturer or used

 certain materials without CARB approval, or if record of testing conducted by the manufacturer

 or a third-party certifier show that a particular composite wood product exceeded the CARB limit. 2

 In addition, a product does not comply with CARB emission standards if:

                  A composite wood product produced by a manufacturer is tested at
                  any time after it is manufactured, using either the compliance test
                  method specified in section 93120.9 (a) or the enforcement test
                  method specified in section 93120.9(b), and is found to exceed the
                  applicable emission standard specified in Table 1. 3

        14.       Compliance with the CARB limits is based on the results of testing the composite

 wood products contained in finished goods, not the finished goods themselves. The compliance

 test method specified in section 93120.9(a) incorporates the test method specified in ASTM D

 6007-02, as promulgated by the America Society for Testing and Materials.




 1
   CAL. CODE REGS. tit. 17, § 93120.2(a). (Hereinafter, the formaldehyde emission standards for
 both MDF and Thin MDF will be referred to as the “CARB limit.”)
 2
   CAL. CODE REGS. tit. 17, § 93120.2(a)(1), (2).
 3
   CAL. CODE REGS. tit. 17, § 93120.2(a)(3).

                                                                                                                  3|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 4 of 18



        15.       In September 2013, CARB issued a document entitled Standard Operating

 Procedures for Finished Good Test Specimen Preparation Prior to Analysis of Formaldehyde

 Emissions from Composite Wood Products. These Standard Operating Procedures direct the

 methods to be used to deconstruct finished goods and to remove the coating or laminate before

 testing the underlying composite wood product for formaldehyde emissions.

 3.2    LUMBER LIQUIDATORS’ COMPOSITE LAMINATE FLOORING PRODUCTS

        16.       Defendant supervises and/or controls the manufacturing and packaging of

 composite laminate flooring products in China that Defendant then distributes, markets, and/or

 sells in California and throughout the country. Those composite laminate flooring products contain

 formaldehyde and emit formaldehyde gas at levels that exceed, and sometimes grossly exceed, the

 CARB limit. Those composite laminate flooring products include, but are not limited to, the “12

 mm Dream Home St. James Vintner’s Reserve Laminate Flooring.”

        17.       CARB regulations apply to the above-mentioned flooring product.

        18.       The Lumber Liquidators composite laminate flooring product listed in ¶ 16 is

 manufactured in China using a common formula, design, or process.

        19.       The Lumber Liquidators composite laminate flooring product listed in ¶ 16 contains

 formaldehyde gas at levels that exceed the CARB limits and is several times higher than

 comparable products.

 3.3    LUMBER LIQUIDATORS MISREPRESENTS THAT ITS COMPOSITE
        LAMINATE FLOORING PRODUCTS MEET C.A. EMISSIONS STANDARDS

        20.       Despite unlawful levels of formaldehyde emissions from its composite laminate

 flooring products, Defendant misrepresents to consumers on its website, product packaging, and

 warranties that its composite laminate flooring products meet the CARB standards for

 formaldehyde emissions.


                                                                                                                  4|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 5 of 18



        21.       In addition, the product packaging for Lumber Liquidators’ composite laminate

 flooring states: “CARB … CALIFORNIA 93120 Phase 2 Compliant Formaldehyde.” This

 statement is presented on all Lumber Liquidators’ composite laminate flooring product packaging

 regardless of whether the flooring inside the packaging complies with the CARB standards.

        22.       Lumber Liquidators’ purchase orders come with a warranty stating that the

 customer’s purchased flooring products comply “with all applicable laws, codes and regulations,”

 and “bear all warnings, labels, and markings required by applicable laws and regulations.”

        23.       Instead of warning consumers about formaldehyde levels in its composite laminate

 flooring products, Lumber Liquidators’ website stated that it has Third Party Certifiers approve its

 flooring products to meet CARB standards.

        24.       Notwithstanding the above assurances, on a conference call with investors, Lumber

 Liquidators’ CEO conceded that deconstructive tests that Lumber Liquidators itself conducted

 before a 60 Minutes broadcast had even aired revealed high levels of formaldehyde. 4

        25.       Lumber Liquidators materially misrepresented the safety of its composite laminate

 flooring products by advertising and representing that its flooring products are compliant with the

 CARB limit when in fact they did not.

        26.       Lumber Liquidators materially omitted any disclosure to consumers that they were

 buying composite laminate flooring products with excessive or unlawfully high levels of

 formaldehyde compared to U.S.-manufactured products.

        27.       These composite laminate flooring products have been sold by Defendant for use

 in California and throughout the country for more than four years.




 4
       See     http://www.cbsnews.com/news/lumber-liquidators-ceo-admits-tests-showed-high-
 formaldehyde-levels/ (last visited September 11, 2015).

                                                                                                                  5|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 6 of 18



         28.       Defendant continued to distribute and sell its composite laminate flooring products

 to customers in California and throughout the country with the representation that they are CARB

 compliant, long after it knew they were not compliant.

         29.       At all times relevant to this action, Lumber Liquidators has knowingly

 misrepresented its composite laminate flooring products as CARB compliant and knowingly failed

 to disclose to consumers the excessive and unlawful levels of formaldehyde emissions from its

 composite laminate flooring products.

         30.       At the same time that Defendant made public statements to consumers that the

 composite laminate flooring products it sells are sourced from mills whose production methods

 are CARB compliant, that the products conform to CARB’s specified formaldehyde emission

 limits, and the measures Lumber Liquidators takes to ensure full compliance by its suppliers – all

 to increase its sales – Defendant said just the opposite to the SEC, stating, “While our suppliers

 agree to operate in compliance with applicable laws and regulations, including those relating to

 environmental and labor practices, we do not control our suppliers. Accordingly, we cannot

 guarantee that they comply with such laws and regulations or operate in a legal, ethical and

 responsible manner. Violation of environmental, labor or other laws by our suppliers or their

 failure to operate in a legal, ethical and responsible manner could … expose us to legal risks as a

 result of our purchase of product from non-compliant suppliers.” 5



 5
      Lumber Liquidators’ February 25, 2014 10-K at p. 14 (available at
 http://investors.lumberliquidators.com/index.php?o=25&s=127) (emphasis added). In the same
 filing, Lumber Liquidators represents that it oversees quality control in its Chinese mills:

                   “We are able to set demanding specifications for product quality and
                   our own quality control and assurance teams are on-site at the mills,
                   coordinating inspection and assurance procedures.”
 Id. at p. 5.


                                                                                                                   6|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 7 of 18



        31.       Despite its stated concern that its suppliers might not comply with environmental

 regulations, Defendant has failed to sufficiently exercise its quality control over those suppliers to

 ensure that they comply with CARB standards, and Defendant continued to sell to California

 consumers, and to consumers throughout the country, composite laminate flooring products that

 Defendant obtained from those suppliers.

        32.       On June 20, 2013, the news website Seeking Alpha published a lengthy article based

 on a letter to CARB. The letter and article documented high formaldehyde levels in Chinese-made

 composite laminate flooring sold by Lumber Liquidators, as shown by tests a certified laboratory

 conducted on three samples of Chinese-made composite laminate flooring sold by Lumber

 Liquidators. Enclosed with the letter were the actual test results showing that the tested product,

 Mayflower 5/16” x 5” Bund Birch Engineered, emits three and one-half times the maximum

 formaldehyde emission level. Nonetheless, the letter notes that Lumber Liquidators labeled the

 product as being CARB compliant.

        33.       High formaldehyde content resins and glues are less expensive and dry more

 quickly than low formaldehyde glues and resins. By using high formaldehyde content resins and

 glues rather than low formaldehyde content resins and glues, Lumber Liquidators’ Chinese

 manufacturers are able to produce composite laminate flooring more quickly and at higher volumes

 thereby reducing costs and generating greater profits for Lumber Liquidators.

        34.       On or about November 26, 2013, a putative federal securities Class action lawsuit

 was filed against Lumber Liquidators in the United States District Court in the Eastern District of

 Virginia based on drops in the stock price following the Seeking Alpha article and its allegations

 concerning the formaldehyde emissions from Defendant’s composite laminate flooring products.

 Kiken v. Lumber Liquidators Holdings, Inc., et al., No. 4:13-cv-00157 (E.D. Va.). Lumber



                                                                                                                  7|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 8 of 18



 Liquidators was made aware during the pendency of this and other lawsuits of complaints and

 allegations that its composite laminate flooring products from China emit formaldehyde gas at

 levels that violate the CARB limit.

        35.       Based on lawsuits, articles, and blog posts, and on its own first-hand knowledge,

 Defendant knew or should have known that its composite laminate flooring products were not

 compliant with CARB standards. Despite this knowledge, Defendant failed to reformulate its

 flooring products so that they are CARB compliant and failed to disclose to consumers that these

 products emit unlawful levels of formaldehyde. Instead, Defendant has sold composite laminate

 flooring products in California and throughout the country that exceed the CARB limit while

 continually representing to consumers that those products are CARB compliant.

        36.       In response to the 60 Minutes report, Lumber Liquidators launched a campaign of

 disinformation in which it attacked the laboratories that conducted the tests showing that its

 products exceeded CARB limits for formaldehyde. Lumber Liquidators claimed that the tests the

 laboratories conducted were improper because the laboratories removed the laminate coating

 before testing the composite core of the Lumber Liquidators flooring. In fact, CARB specifically

 recommends that laminate coating be removed before testing.

        37.       Lumber Liquidators next began offering a free home testing kit to customers who

 purchased its Chinese-made composite flooring products. The third party providing the home

 testing kits is not independent, but is being paid by Lumber Liquidators. The testing kits being

 offered do not use testing methods that are commonly accepted and that CARB recommends. The

 test Lumber Liquidators is offering is inherently unreliable, designed to under-report the

 formaldehyde levels present in the composite flooring, and is not designed to measure

 formaldehyde emissions from a particular source.



                                                                                                                  8|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 9 of 18



        38.       Even when Lumber Liquidators’ testing kit shows that a home contains

 concentrations of formaldehyde that have been recognized to be dangerous to human health when

 inhaled for extended periods, Lumber Liquidators has continued to cover up these findings.

 Lumber Liquidators has sought to mislead consumers into believing both that the levels of

 formaldehyde in their homes are “normal” and “safe,” when in fact they may be extremely

 hazardous, and that the Lumber Liquidators flooring is not the cause of the elevated formaldehyde

 levels in their homes.

        39.       In cases where results from the laboratory it employs show elevated levels of

 formaldehyde, Lumber Liquidators first sends the customer a lengthy questionnaire that it uses to

 shirk responsibility by suggesting that sources of the elevated formaldehyde it found in the home

 were something other than the Lumber Liquidators flooring.

        40.       In cases where its tests show results as high as 0.08 parts per million of

 formaldehyde, Lumber Liquidators has sent letters that state:

                  Your results show that formaldehyde levels in your home fall within
                  or below the range of normal indoor air (0.020 to 0.100 parts per
                  million), according to the [EPA’s] recent study of formaldehyde.
                  Your level of formaldehyde is similar to the amounts measured in
                  typical U.S. homes.

                  Based on your test results, it does not appear that your floor is
                  contributing to any abnormal exposure to formaldehyde in your
                  home.

        41.       The above statements constitute material misrepresentations of fact as to what the

 EPA has found, levels of formaldehyde that are considered “normal” and “safe” in the United

 States, and the conclusion that the floors in the home are not contributing to any abnormal exposure

 to formaldehyde.

        42.       Rather than seek to effectively remedy the harm and the risks to its customers’



                                                                                                                  9|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 10 of 18



  health and safety caused by its formaldehyde-laden flooring products, Lumber Liquidators has

  instead sought to cover up the dangers inherent in its products with misinformation and with a

  disingenuous public relations campaign that is designed to mislead its customers. By offering

  unreliable testing, by seeking to discredit the laboratories that conducted the tests finding that its

  products exceeded CARB limits for formaldehyde, and by promulgating misleading information

  regarding the dangers and properties of formaldehyde, Lumber Liquidators’ actions will cause

  people to believe the floors in their homes are safe when they are not and will expose them to even

  greater risk than if Lumber Liquidators had honestly addressed the findings of multiple

  laboratories.

         43.       In light of the false representations Lumber Liquidators has made regarding

  formaldehyde levels, and in light of the health risks posed by formaldehyde, Plaintiffs fear for their

  safety in allowing the composite laminate flooring to remain in their homes. It would therefore be

  reasonable and prudent to incur the cost of removing and replacing the laminate flooring rather

  than continue to incur the risks posed by the laminate flooring that may contain high levels of

  formaldehyde.

  3.4    FACTS RELATING TO PLAINTIFFS

         44.       On or about April 2015, Plaintiffs Michel Bossen and Maria Viera purchased

  approximately 758.4 square feet of 12 mm Dream Home St. James Vintner’s Reserve Laminate

  Flooring at a Lumber Liquidators store located in Miami, Florida. As stated on the packages, this

  flooring product was produced at a laminate mill located in China.

         45.       Plaintiffs purchased the composite laminate flooring for the purpose of having it

  installed in their home. Plaintiffs specifically intended to install the flooring in each of the three

  bedrooms of Plaintiffs’ home, as well as the remainder of the entire second-floor of said home.



                                                                                                                  10 | P a g e
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 11 of 18



         46.       Plaintiffs have experience with building materials. Plaintiffs were aware of the risks

  inherent in formaldehyde and the risk that building products could contain formaldehyde and other

  dangerous chemicals. Plaintiffs were also aware that California has some of the most exacting

  emission regulations in the country.

         47.       Prior to purchasing the composite laminate flooring, Plaintiffs viewed Lumber

  Liquidators’ website. Their safety concerns were satisfied by various representations Lumber

  Liquidators made regarding the safety of its products and the fact that all of its composite flooring

  products comply with California emissions standards – no matter where the products are sold.

         48.       After viewing products on the Lumber Liquidators website, Plaintiffs went to the

  Lumber Liquidators retail store and ultimately purchased the composite laminate flooring. The

  label on each of the products stated “California … Phase 2 Compliant for formaldehyde,” which

  further confirmed Plaintiffs’ belief, based on Lumber Liquidators’ other representations, that the

  flooring product purchased by Plaintiffs would be safe to install in all the bedrooms of their home.

         49.       Plaintiffs relied on the representations that the composite laminate flooring they

  were purchasing did not contain unsafe levels of formaldehyde – and specifically that it contained

  levels of formaldehyde that met California standards. Plaintiffs would not have purchased the

  product absent this or an equivalent representation.

         50.       At the time Plaintiffs purchased the composite laminate flooring product, Lumber

  Liquidators’ representation that the product was compliant with CARB formaldehyde emission

  standards was false.

         51.       At the time of the purchase, Lumber Liquidators also failed to inform Plaintiffs that

  the composite laminate flooring products Plaintiffs purchased actually exceeded the CARB

  formaldehyde emission limits, and contained far more formaldehyde than comparable products



                                                                                                                  11 | P a g e
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 12 of 18



  manufactured in the U.S.

         52.       As planned, Plaintiffs installed the composite laminate flooring in all three

  bedrooms, as well as throughout the remaining portions of the entire second floor of their home.

  Installation required pieces of the laminate to be cut which then exposed the composite core.

         53.       On April 2, 2019, Plaintiffs learned for the first time that the representations

  Lumber Liquidators made regarding the formaldehyde compliance of its product were false.

         54.       Plaintiffs arranged to have the Lumber Liquidators composite flooring Plaintiffs

  purchased tested by an independent professional to determine the level of its formaldehyde

  content. The results showed formaldehyde levels that exceeded CARB limits and that were unsafe

  for use in a home.

         55.       The results of the independent testing revealed formaldehyde concentration in the

  air at a level that exceeds all recommended threshold limits for chronic exposure in home

  environments, and that even exceeds recommended threshold limits for a workplace environment

  (based on an eight-hour exposure to an adult). Upon being informed of the results, Plaintiffs’

  pediatrician advised that their child should not be allowed to sleep in the room in which the flooring

  was located and recommended having the flooring removed as soon as possible. Plaintiffs’ have

  followed their physician’s advice.

         56.       Had the Lumber Liquidators composite laminate flooring been CARB compliant as

  represented, Plaintiffs would have been satisfied with their purchase.

         57.       Plaintiffs would not have purchased the Lumber Liquidators composite laminate

  flooring had they known there was a risk that its actual formaldehyde content exceeded the CARB

  standards.

         58.       Plaintiffs     have      suffered       injury     as    a    result     of     Lumber        Liquidators’



                                                                                                                  12 | P a g e
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 13 of 18



  misrepresentations and omissions in amounts that include the purchase price of the floors, the cost

  of installing the floors, and the costs involved in replacing the floors.

  4.      CAUSES OF ACTION

                                               COUNT I.
                                       FRAUDULENT CONCEALMENT

          59.       Plaintiffs incorporate by reference paragraphs 1-58 as if fully stated herein.

          60.       Lumber Liquidators concealed and suppressed material facts concerning the content

  of formaldehyde in its Chinese-made composite laminate flooring products.

          61.       Defendant had a duty to disclose the true content of formaldehyde in its Chinese-

  made composite laminate flooring products because it was known and/or accessible only to the

  Defendant, who had superior knowledge and access to the facts, and the Defendant knew it was

  not known to or reasonably discoverable by Plaintiffs. These omitted and concealed facts were

  material because they directly impact the safety of the flooring products. Whether composite

  flooring was manufactured with levels of formaldehyde that can pose significant health risks is a

  material safety concern.

          62.       Defendant actively concealed and/or suppressed these material facts, in whole or in

  part, to protect its profits, and did so at the expense of Plaintiffs.

          63.       Lumber Liquidators has still not made full and adequate disclosure and continues

  to defraud Plaintiffs and conceal material information regarding the levels of formaldehyde that

  exist in its Chinese-made composite laminate flooring products.

          64.       Because the omitted facts were material, Plaintiffs are entitled to a presumption and

  would have acted differently – not purchasing Defendant’s Chinese-made laminate flooring or

  paying less for it – if the true facts had been disclosed to them. And, in fact, Plaintiffs were unaware

  of these omitted material facts and would not have acted as they did if they had known of the


                                                                                                                   13 | P a g e
                                                     Rodal Law, P.A.
         5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 14 of 18



  concealed and/or suppressed facts. Plaintiffs’ actions were justified. Lumber Liquidators was in

  exclusive control of the material facts and such facts were not known to the public or Plaintiffs.

          65.       Because of the concealment and/or suppression of the facts, Plaintiffs sustained

  damage because they purchased and retained flooring products that they would not have purchased

  or installed in their homes had Defendant timely disclosed the fact that the products were not

  compliant with CARB standards.

          66.       Defendant’s acts were done maliciously, oppressively, deliberately, with intent to

  defraud, and in reckless disregard of Plaintiffs’ rights and well-being to enrich itself. Defendant’s

  conduct warrants an assessment of punitive damages in an amount sufficient to deter such conduct

  in the future, which amount is to be determined according to proof.

                              COUNT II.
    VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

          67.       Plaintiffs incorporate by reference paragraphs 1-58 as if fully stated herein.

          68.       Defendant’s advertising, labeling, and representations regarding the formaldehyde

  content and compliance with CARB made use of deception, false promises, misrepresentations

  and material omissions in connection with the sale and advertisement of its composite flooring

  products. In so doing, Defendant engaged in unlawful, deceptive, and unconscionable trade

  practices in violation of Fla. Stat. § 501.201, et seq.

          69.       The likelihood, and the possibility that the actual formaldehyde content in

  Defendant’s Chinese-made composite flooring products exceeded amounts permitted by the State

  of California and contained far more formaldehyde than comparable U.S.-manufactured products

  was a material fact of which Plaintiffs should have been informed before purchasing the Lumber

  Liquidators product.

          70.       Defendant’s failure to inform consumers of the risk that the formaldehyde content


                                                                                                                   14 | P a g e
                                                     Rodal Law, P.A.
         5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 15 of 18



  in its Chinese-made composite flooring products exceeded amounts permitted by the State of

  California and contained far more formaldehyde than comparable U.S.-manufactured products was

  likely to deceive reasonable consumers.

         71.       Defendant’s misleading marketing, advertising, packaging, and labeling of its

  Chinese-made composite flooring products were likely to deceive reasonable consumers.

         72.       Plaintiffs were deceived by Defendant’s deceptive trade practices. Lumber

  Liquidators’ misrepresentations and omissions were for the purpose of, and did, induce Plaintiffs

  to act or refrain from acting, or had the capacity to attract customers.

         73.       As a direct and proximate result of Lumber Liquidators’ deceptive trade practices,

  Plaintiffs have suffered damages that include, but are not limited to, the money they paid for the

  composite flooring products, the time and expense of installing the products, the cost of removing

  the products, and of otherwise remedying its effects.

         74.       Lumber Liquidators has acted fraudulently, willfully, knowingly, and in total

  disregard for the rights, health, and well-being of the Plaintiffs. Defendant knew or should have

  known that their conduct would result in harm to Plaintiffs. Defendant continued its wrongful

  conduct nonetheless. Punitive damages should be awarded to deter the actions of Defendant and

  others who might engage in similar conduct.

         75.       Plaintiffs are entitled to damages in amounts to be proven at trial, and to an award

  of fees and costs as allowed under Fla. Stat. § 501.201, et seq.

                                             COUNT III.
                                    BREACH OF IMPLIED WARRANTY

         76.       Plaintiffs incorporate by reference paragraphs 1-58 as if fully stated herein.

         77.       Plaintiffs are “buyers” within the meaning of Florida’s implied warranty statute.

  See Fla. Stat. § 672.103.


                                                                                                                  15 | P a g e
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 16 of 18



          78.       Lumber Liquidators is a “seller” and its Chinese-made composite laminate flooring

  products are “consumer goods” within of Florida’s warranty statute. See Fla. Stat. § 672.103(1)(d);

  Fla. Stat. § 672.105.

          79.       Lumber Liquidators impliedly warranted to Plaintiffs that the Chinese-made

  composite flooring products Plaintiffs purchased were “merchantable” within the meaning of Fla.

  Stat. § 672.314. However, the Chinese-made composite flooring products do not have the quality

  that a buyer would reasonably expect and were therefore not merchantable.

          80.       Lumber Liquidators’ Chinese-made composite flooring products would not pass

  without objection in their trade (because the trade does not accept laminate flooring that emits such

  high levels of formaldehyde and, in California, that exceeds CARB), are not fit for the ordinary

  purposes for which such goods are sold (because safety and compliance with applicable

  governmental regulations is part of ordinary fitness).

          81.       In addition, Lumber Liquidators breached its implied warranty of merchantability

  to Plaintiffs because the Chinese-made flooring did not conform to the promises and affirmations

  of facts set forth on its container and label. As described above, the product packaging stated,

  “California 93120 Phase 2 Compliant Formaldehyde.” The Chinese-made flooring did not meet

  CARB and all applicable statutes and regulations, as set forth on its container and label. As such,

  the products do not conform to the promises or affirmations of fact made on the container or label,

  in violation of Fla. Stat. § 672.314(2)(f).

          82.       Any attempts by Lumber Liquidators to disclaim the implied warranty of

  merchantability is unenforceable, as the disclaimer failed to mention the implied warranty of

  merchantability and were not conspicuous as required by law, and were both procedurally and

  substantively unconscionable, rendering them unenforceable.



                                                                                                                   16 | P a g e
                                                     Rodal Law, P.A.
         5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 17 of 18



         83.       As a result, Plaintiffs were injured through their purchase of non-merchantable

  products.

         84.       Under Florida’s implied warranty statute, Plaintiffs are entitled to damages and

  other legal and equitable relief, including, at their election, the purchase price of their Chinese-

  made composite flooring products, or the overpayment of amounts they paid for the products,

  along with consequential damages, including the cost necessarily incurred to install and then to

  remove the flooring products. Plaintiffs are entitled to costs and attorneys’ fees.

                                             COUNT IV.
                                   NEGLIGENT MISREPRESENTATION

         85.       Plaintiffs incorporate by reference paragraphs 1-58 as if fully stated herein.

         86.       Defendant made representations about its Chinese-made laminated flooring

  products that it did not have reasonable grounds to believe were true. These statements include,

  inter alia, that the products complied with CARB standards for formaldehyde. Defendant made

  these representations on its product boxes, on its website, and in its invoices.

         87.       Defendant’s statements regarding its products meeting CARB standards for

  formaldehyde were false.

         88.       Defendant had control over the Chinese mills that supplied its laminated flooring

  products, and had a duty to ensure that its products were in fact complying with the standards that

  Defendant had represented to its customers the products met.

         89.       Plaintiffs were induced to purchase Defendant’s Chinese-made laminated flooring

  products as a result of Defendant’s negligent misrepresentations, and thereby suffered injury.

  5.     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs seek the following relief against Defendant:

                   a.        A finding and declaration that Defendant’s policies and practices of labeling


                                                                                                                  17 | P a g e
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 1:19-cv-21443-UU Document 1 Entered on FLSD Docket 04/15/2019 Page 18 of 18



                            and advertising the composite laminate flooring products it sells in
                            California and throughout the country as CARB compliant are unlawful
                            pursuant to Title 17 of the California Code of Regulations, §§ 93120-
                            93120.12;

                  b.        A finding and declaration that Defendant’s policies and practices of
                            distributing and/or selling composite laminate flooring products in
                            California and throughout the country with formaldehyde emissions that
                            violate the CARB standards are unlawful pursuant to Title 17 of the
                            California Code of Regulations, §§ 93120-93120.12;

                  c.        Injunctive relief prohibiting Defendant from continuing to distribute and/or
                            sell composite laminate flooring products that violate the CARB standards;

                  d.        Restitution of all money and/or property that Plaintiffs provided to
                            Defendant for the purchase and installation of Defendant’s Chinese-made
                            composite laminate flooring products;

                  e.        Damages in an amount to be determined at trial for damages, including
                            actual, compensatory, and consequential damages incurred by Plaintiffs;

                  f.        Punitive damages where allowable by law;

                  g.        An award to Plaintiffs of reasonable attorneys’ fees and costs; and

                  h.        An award of such other and further relief as this Court may deem
                            appropriate.

                                      DEMAND FOR JURY TRIAL

        Plaintiffs hereby demand trial by jury on all issues so triable.

                                                                              Respectfully Submitted,

                                                                          /s/ Yechezkel Rodal
                                                                          YECHEZKEL RODAL, ESQ.
                                                                          Florida Bar No. 91210
                                                                          E-mail: chezky@rodallaw.com
                                                                          THOMAS J. PATTI, ESQ.
                                                                          Florida Bar No.: 118377
                                                                          E-mail: tom@rodallaw.com
                                                                          RODAL LAW, P.A.
                                                                          5300 N.W. 33rd Ave., Suite 219
                                                                          Fort Lauderdale, Florida 33309

                                                                          Counsel for Plaintiffs


                                                                                                                 18 | P a g e
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
